Exhibit 99.5 FOR IMMEDIATE RELEASE For additional information please contact: Investor Relations Adrian de los Santos IR@axtel.com.mx AXTEL ARRIVES AT MAZATLAN, SINALOA · Mazatlan is the fourth new city covered by AXTEL during the month of June · AXTEL expected toinvest approximately US$20 million over the next five years · AXTEL is the only company providing WiMAX solutions in Mazatlan San Pedro Garza Garcia, Mexico, June 19, 2008 – Axtel, S.A.B. de C.V. (BMV: AXTELCPO; OTC: AXTLY) (“AXTEL” or “the Company”), a fixed-line integrated telecommunications company in Mexico, announced today the initiation of operations in Mazatlan, in the state of Sinaloa. Mazatlan is AXTEL’s 4th new city during 2008, reaching a total of 31 cities throughout Mexico, offering telephony, Internet, data and advanced telecommunications solutions. AXTEL has the largest global fixed-wireless access network and expects to invest approximately US$20 million in the Mazatlan network over the next 5 years.
